Citation Nr: 1420402	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Margo M. Cotman, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958 and March 1958 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision, in relevant part, denied the Veteran's claim for an increased compensable disability rating for his asthmatic bronchitis.  In June 2008, the Veteran filed a notice of disagreement (NOD).  In December 2008, the St. Petersburg RO issued a statement of the Case (SOC) continuing the noncompensable evaluation.  In February 2009, the Veteran perfected an appeal and requested a hearing before the Board.

In August 2009, the Veteran testified before the Board at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file and has been reviewed.  In January 2010, the Board remanded the appeal for additional development, to include a VA examination to assess the nature and severity of the Veteran's asthmatic bronchitis.  In December 2010, the RO in St. Petersburg issued a supplemental statement of the case (SSOC) continuing the noncompensable rating.  In June 2011, the case returned to the Board and was subsequently remanded for another VA examination and opinion.  In March 2012, the RO in Columbia, South Carolina issued a rating decision granting an increased rating to 30 percent, effective September 25, 2006, the date of the Veteran's claim for increase.  Because this was a partial grant of benefits, the RO also issued a SSOC explaining its denial of an evaluation greater than 30 percent.  In September 2012, the case was again returned to the Board and subsequently remanded for an addendum medical opinion, and if necessary, an examination.  In April 2014, the Columbia RO issued an SSOC continuing the 30 percent evaluation.  The Veteran continues to seek an increased evaluation for his asthmatic bronchitis.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire appeal period, the Veteran's asthmatic bronchitis has met the criteria for a 60 percent rating, but has not been manifested by an FEV-1 of less than 40 percent predicted, an FEV-1/FVC of less than 40 percent, more than one attack per week with episodes of respiratory failure, or treatment with systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for an increased disability rating of 60 percent for asthmatic bronchitis have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in November 2006, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate an increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession showing that his service-connected disability has increased in severity and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
	
The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and personnel records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided VA examinations for his asthmatic bronchitis in October 2007, April 2010, December 2011, and June 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of evaluating the nature and severity of the Veteran's asthmatic bronchitis, as they involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Assignment of separate ratings, however, for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's asthmatic bronchitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  This diagnostic code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (asthmatic bronchitis).  Neither the Veteran nor his representative has suggested or requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6602.

Under Diagnostic Code 6602, a 10 percent rating is assigned for bronchial asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96.

In October 2007, the Veteran underwent a VA examination for respiratory diseases.  The examination report reflected that the Veteran's asthmatic bronchitis was treated with inhalational bronchodilator therapy and anti-inflammatory medication daily.  The Veteran was not prescribed oral steroids, parenteral steroids, antibiotics, or immuno-suppressives.  Response to these treatments was good.  The Veteran reported three or more acute asthma attacks per week and clinical visits for exacerbations several times per year.  He also reported a history of productive cough and wheezing one to several times daily.  Additionally, the Veteran frequently experienced shortness of breath on exertion.  The Veteran denied hospitalization, surgery, or periods of incapacitation related to his asthmatic bronchitis.  Pulmonary function testing (PFT) revealed an FEV-1 of 78 percent predicted and an FEV-1/FVC of 72 percent.  The examiner diagnosed chronic obstructive pulmonary disease (COPD) and asthmatic bronchitis.  These diseases were assessed as having occupational and functional effects, including decreased mobility, problems with lifting and carrying, weakness or fatigue, lack of stamina, and decreased strength.  With regard to employment, the report noted that the Veteran had retired from a career in the telecommunications industry in 1993.
 
In April 2010, the Veteran was afforded a second VA respiratory examination.  At the examination, the Veteran reported a worsening of his asthma symptoms.  The examination report reflected continued daily treatment with inhalational bronchodilator therapy and anti-inflammatory medication, as well as oxygen at night.  The response to these treatments was good.  The Veteran was not prescribed oral steroids, parenteral steroids, antibiotics, or immuno-suppressives.  He reported at least one acute asthma attack per day.  He also reported a history of productive cough and wheezing, and shortness of breath on exertion.  PFT revealed an FEV-1 of 65 percent predicted and an FEV-1/FVC of 62 percent.  The examiner diagnosed severe COPD and stated that a distinction between this disease and asthmatic bronchitis could not be made without engaging in speculation; however, the PFT results reflected the severity of the Veteran's COPD rather than his asthmatic components.  The Veteran's disability was assessed as having occupational and functional effects, including lack of stamina, weakness, fatigue, and shortness of breath on exertion.
In December 2011, the Veteran underwent another VA respiratory examination.  The examination report reflected continued daily treatment with oxygen, inhalational bronchodilator therapy, and inhalational anti-inflammatory medication.  The report indicated that the Veteran had been prescribed antibiotics on an intermittent basis to treat acute exacerbations of bronchitis.  The Veteran reported four or more acute asthma attacks per week in the past 12 months, but no episodes of respiratory failure.  With regard to exacerbations, the Veteran reported that visits to a physician for required care occurred less than monthly.  PFT revealed an FEV-1 of 55 percent predicted and an FEV-1/FVC of 75 percent.  The examiner stated that it was difficult to distinguish clearly between impairments due to COPD and those due to asthma, as both affect the small airways and current diagnostic testing does not adequately differentiate the effects of each.  The examiner, however, stated that based on the PFT results, it appeared that the Veteran had mild asthma and rather severe COPD.

In January 2014, the Veteran was afforded a fourth VA respiratory examination.  The examination report reflected continued daily treatment with oxygen, inhalational bronchodilator therapy, and inhalational anti-inflammatory medication; however, use of oral bronchodilators or antibiotics was not required.  The Veteran denied any asthma attacks with episodes of respiratory failure, or visits to a physician for care of exacerbations in the past 12 months.  PFT revealed an FEV-1 of 55 percent predicted and an FEV-1/FVC of 75 percent.  The examiner assessed the Veteran's COPD as predominately responsible for the limitation in pulmonary function.  The report reflects that the Veteran has been stable on his current regimen of Advair discus twice a day and nebulizer treatment four times a day using a combination of Albuterol (bronchodilator) and Ipratropium bromide (bronchodilator) for the last six to seven years.  The Veteran denied having had an exacerbation of either asthma or COPD.  He never uses corticosteroids either oral or parenteral and no immuno-suppressive medications.

Although the Veteran is an active smoker (60 pack year history), he has not had any acute exacerbations of dyspnea requiring hospitalization within the last 12 months.  He was stable on his medications and nightly oxygen.  The Veteran's diagnosis of COPD was confirmed by chest x-rays taken in conjunction with the examination.  The examiner stated that it was not possible to distinguish between which manifestations were attributable to his service-connected asthmatic bronchitis and those attributable to his non-service-connected COPD.  His asthmatic bronchitis independent of his COPD, however, was not productive of periods of exacerbation and did not require inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, or systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.

The Veteran submitted private treatment records that reflect symptoms of and treatment for chronic respiratory problems, including asthma, bronchitis, COPD, and emphysema.  The records, dated from January 2006 to April 2009, show findings similar to those on the VA examinations outlined above.

After a careful review of the evidence of record, the Board finds that the Veteran's asthmatic bronchitis warrants an increased disability rating of 60 percent under Diagnostic Code 6602.  The Veteran's PFT results from his two most recent VA examinations revealed an FEV-1 of 55 percent predicted, which meets the diagnostic criteria for a 60 percent disability rating.  Although the February 2014 examiner stated that the Veteran's COPD was predominantly responsible for the limitation in pulmonary function, she ultimately opined that it was "not possible . . . to distinguish [between] which manifestations are attributable" to the Veteran's COPD and his asthmatic bronchitis.

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's asthmatic bronchitis more closely approximates the 60 percent disability rating set forth under Diagnostic Code 6602.  A higher rating under this diagnostic code is not for application because the Veteran's asthmatic bronchitis has not been manifested by an FEV-1 of 40 percent predicted or less, an FEV-1/FVC of 40 percent or less, more than one attack per week with episodes of respiratory failure, or daily treatment with systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered rating the Veteran's asthmatic bronchitis under other diagnostic codes in order to provide him with the most beneficial disability rating; however, he has not had incapacitating episodes of at least 6 weeks during a year, a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) result of less than 40 percent predicted, or met other criteria for higher ratings for diseases of the trachea and bronchi (Diagnostic Codes 6600 to 6604).

Consideration has been given to assigning staged ratings.  At no time, however, during the period in question has the Veteran's asthmatic bronchitis warranted a higher schedular rating than that assigned.  

In sum, based on the evidence of record, the Board finds that a 60 percent disability rating is appropriate for the Veteran's asthmatic bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Additional Considerations

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating, (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's asthmatic bronchitis are contemplated by the criteria set out in Diagnostic Codes 6602. Thus, the evidence does not support referring this case for an extra-schedular evaluation.

The Court has also held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but where they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case there has been no allegation or evidence of unemployability.  Although the Veteran is unemployed, he reported that he retired based on age or duration eligibility in 1993.  See April 2010 VA examination report.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

For the entire appeal period, an increased disability rating of 60 percent for asthmatic bronchitis is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


